Case 1:18-cv-01138-JMS-DML Document 47 Filed 10/12/18 Page 1 of 3 PageID #: 286




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


 Case No.: 1:18-cv-1138-JMS-DML

 ESTATE OF DOUGLAS ALMOND WIGGINGTON,                              )
 Through its Personal Representatives, Brittany Renee              )
 Raftery and Taylor Eve Wiggington,                                )
                                                                   )
                Plaintiff,                                         )
                                                                   )
 Vs.                                                               )
                                                                   )
 POLICE OFFICER DILLON SILVER, in his capacity as an               )
 Officer of the Greenfield Police Department and Deputy Sheriff for)
 Hancock County, Indiana;                                          )
 POLICE SGT. RODNEY VAWTER, in his capacity as an                  )
 Officer of the Greenfield Police Department and Deputy Sheriff for)
 Hancock County, Indiana;                                          )
 CITY OF GREENFIELD, INDIANA, by its Mayor, CHARLES )
 FEWELL, in its capacity as being a supervisory and                )
 authorizing authority over the Greenfield Police Department,      )
 Greenfield, Indiana;                                              )
 GREENFIELD CITY COUNCIL by its President Pro-Tem                  )
 GARY A. MCDANIEL, in its capacity as being a supervisory and )
 authorizing authority over the Greenfield Police Department,      )
 Greenfield, Indiana;                                              )
 CHIEF OF POLICE, JEFFREY RASCHE, in his capacity                  )
 as being a supervisory and authorizing authority over the         )
 Greenfield Police Department, Greenfield, Indiana;                )
 AND                                                               )
 AXON ENTERPRISE, INC.,                                            )
 f/k/a TASER INTERNATIONAL, INC.                                   )
                                                                   )
                Defendants.                                        )

            PLAINTIFF, ESTATE OF DOUGLAS ALMOND WIGGINGTON’S,
                          PRELIMINARY EXHIBIT LIST

        COMES NOW the Plaintiff, the Estate of Douglas Almond Wiggington, through its

 Personal Representatives, Brittany Renee Raftery and Taylor Eve Wiggington, by counsel, John

 G. Forbes and Henry Y. Dein, and files the following Preliminary Exhibit List:

                                                1
Case 1:18-cv-01138-JMS-DML Document 47 Filed 10/12/18 Page 2 of 3 PageID #: 287




        1.      Records from Hancock Memorial Hospital concerning treatment of Decedent.

        2.      Toxicology Report issued by NMS Labs, Willow Grove, PA.

        3.      Autopsy Report issued by Central Indiana Forensic Associates, LLC, Fishers, IN.

        4.      Plaintiff references any and all documents produced or to be produced by Defendant.

        5.      Discovery continues and subsequent relevant documents may be produced by
                Plaintiff, Defendant, or both.

        6.      Plaintiff requests copies of any and all relevant documents or medical records
                Defendant has in its possession or has obtained by subpoena/authorization/voluntary
                production.

        7.      All incident reports relating to the death of Decedent.

         8.     The relevant, non-privileged portions of LLC policies, procedures or protocols
 regarding the use of Taser products.

        9.      Any statement taken, written or orally, from any Defendant.

        10.     Any statement taken, written or orally, from any person who witnessed the incident.

        11.     Any document identified or produced through the exchange of discovery;

        12.     All depositions and exhibits attached to any depositions in this case;

        13.     All correspondence relating to the incident;

        14.     All photographs or videos of the scene of the incident;

         15.     All pleadings, motions or other documents, including any attachments and exhibits,
 filed with the Court in the above-captioned matter;

        16.     Discovery responses submitted by the parties or non-parties;

        17.     Plaintiff’s expert reports;

        18.     Reports prepared by any defense expert;

        19.    Any exhibit listed on the Preliminary or Final Exhibit Lists, including any
 supplements or amendment thereto, of any party to this action;

        20.     Any exhibit identified in any of the responses to interrogatories, requests for
 admissions, requests for production of documents, and depositions in this case;

                                                   2
Case 1:18-cv-01138-JMS-DML Document 47 Filed 10/12/18 Page 3 of 3 PageID #: 288




        21.     All documents identified by the Defendants in their Rule 26 Initial Disclosures;

        22.     All exhibits needed for impeachment or rebuttal.

         WHEREFORE, Plaintiff,
 the Estate of Douglas Almond Wiggington, through its Personal Representatives, Brittany Renee

 Raftery and Taylor Eve Wiggington, by counsel, John G. Forbes and Henry Y. Dein, reserves the

 right to supplement this exhibit list as discovery continues.

 Dated: October 12, 2018

                                               Respectfully submitted,


                                               _/s/ John G. Forbes_________________________
                                               JOHN G. FORBES, Attorney No. 6915-49

                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was sent to the follow parties, either by
 electronic transmission or by U.S. Mail, this 12th day of October, 2018:

 Justine Lynn Farris                                   Pamela Peterson
 John R. Maley                                         Amy L. Nguyen
 Barnes & Thornburg, LLP                               Axon Enterprises, Inc.
 Justine.Farris@btlaw.com                              17800 North 85th Street
 jmaley@btlaw.com                                      Scottsdale, AZ 85255

 Ronald A. Mingus                                      John G. Forbes
 Reminger Co., LPA                                     Attorney at Law
 8909 Purdue Road, Ste. 200                            jforbeslaw@yahoo.com
 Indianapolis, IN 46268
 mingus@reminger.com                                   Henry Y. Dein
                                                       Attorney at Law
                                                       bethburks@sbcglobal.net



                                               _/s/ John G. Forbes_________________________
                                               JOHN G. FORBES, Attorney No. 6915-49
                                               P.O. Box 441713, Indianapolis, IN 46244
                                               Phone: 317-631-3100/Facsimile: 317-631-3300



                                                   3
